Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

ANTERO MIDSTREAM CORPORATION,

 

a Delaware Corporation

 

Dated Effective as of March 12, 2019

 

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of March 12,
2019, by and among Antero Midstream Corporation, a Delaware corporation (the
“Company”), and the other parties listed on the signature pages hereto (each, a
“Party” and collectively, the “Parties”). Capitalized terms used herein without
definition have the respective meanings set forth in Section 1.

 

W I T N E S E T H:

 

WHEREAS, certain Parties previously entered into that certain Registration
Rights Agreement of Antero Midstream GP LP, dated as of May 9, 2017 (the “Prior
AMGP RRA”);

 

WHEREAS, pursuant to Section 7.6 of the IDR LLC Agreement (as hereinafter
defined), certain of the Employee Holders (as hereinafter defined) have
requested, and the Company has agreed to provide, registration rights with
respect to the Employee Registrable Securities (as hereinafter defined), as set
forth in this Agreement;

 

WHEREAS, Antero Midstream Partners LP, a Delaware limited partnership (“Antero
Midstream”), entered into a certain Registration Rights Agreement with Antero
Resources Corporation, a Delaware corporation (“Antero”), in connection with,
and in consideration of, the transactions contemplated by Antero Midstream’s
Registration Statement on Form S-1 (File No. 333-193798), initially submitted to
the Commission on February 7, 2014 and declared effective by the Commission
under the Securities Act on November 4, 2014 (the “Prior AM RRA”);

 

WHEREAS, the Company, Antero Midstream and certain of their respective
affiliates have entered into that certain Simplification Agreement, dated as of
October 9, 2018 (as it may be amended, restated or otherwise modified from time
to time, the “Simplification Agreement”), providing for, among other things,
subject to the conditions and on the terms set forth therein, (i) the conversion
of the Company from a limited partnership into a corporation under the laws of
the State of Delaware, (ii) the merger of an indirect subsidiary of the Company
with and into Antero Midstream, with Antero Midstream surviving the merger and
(iii) the transfer and issuance of shares of Common Stock, par value $.01 per
share (the “Common Stock”) to, among others, the Sponsors (as hereinafter
defined) and Antero (the “Transaction”);

 

WHEREAS, each party hereto is executing and delivering this Agreement at the
closing of the Transaction; and

 

WHEREAS, in connection with their entry into this Agreement, the applicable
Parties wish to terminate the Prior AMGP RRA and Prior AM RRA and all rights and
obligations created pursuant thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto and intending to be legally bound hereby, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------



 

Section 1.                                           Definitions

 

Unless otherwise defined herein, as used in this Agreement, the following terms
have the following respective meanings:

 

“Adverse Effect” has the meaning set forth in Section 3(d).

 

“Affiliate” of a Person means a Person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (including terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly (including through one or more intermediaries), of the power to
direct or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by agreement or otherwise.

 

“Antero” means, individually or collectively, Antero Resources Corporation, a
Delaware corporation, and Arkrose Subsidiary Holdings LLC, a Delaware limited
liability company.

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.C. or I.D. (or other successor or
appropriate instruction) of such forms, respectively.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York are authorized or obligated by law to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning given to such term in the recitals of this
Agreement.

 

“Employee Holder” means each of the Persons listed on Schedule I hereto,
together with any transferee of Employee Registrable Securities pursuant to
Section 10, in each case, for so long as such Person owns Employee Registrable
Securities.

 

“Employee Holder Representative” means any of Paul M. Rady, Glen C. Warren, Jr.
or Alvyn A. Schopp, until such time as the Holders of at least a majority of the
Employee Registrable Securities elect a new Employee Holder Representative by
written notice to the Company, which Person or Persons shall thereupon be the
Employee Holder Representative.

 

“Employee Registrable Securities” means all shares of Common Stock owned by an
Employee Holder, including any shares of Common Stock received in connection
with the Transaction, other than shares of Common Stock (i) Transferred by an
Employee Holder in a transaction in which the Employee Holder’s rights under
this Agreement are not assigned, (ii) Transferred pursuant to an effective
registration statement under the Securities Act, (iii) Transferred in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act (including transactions under Rule 144, or a successor
thereto, promulgated under the Securities Act) so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such transactions or (iv) that can be sold by the Employee
Holder in question without volume limitations within 90 days in the manner
described

 

2

--------------------------------------------------------------------------------



 

in clause (iii) above. The Employee Registrable Securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions
thereof.

 

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Family Member” means, with respect to each Party that is an individual, a
spouse, lineal ancestor, lineal descendant, legally adopted child, brother or
sister of such Party, or a lineal descendant or legally adopted child of a
brother or sister of such Party.

 

“Governmental Authority” means any United States, foreign, supra-national,
federal, state, provincial, local or self-regulatory governmental, regulatory or
administrative authority, agency, division, body, organization or commission or
any judicial or arbitral body.

 

“Holder” means the Sponsor Holders and the Employee Holders.

 

“IDR LLC” means Antero IDR Holdings LLC, a subsidiary of the Company.

 

“IDR LLC Agreement” means the Limited Liability Company Agreement of IDR LLC,
dated as of December 31, 2016, as amended from time to time.

 

“Initial Period” means the period beginning on the date of this Agreement and
ending on the earlier of (i) the date of closing of the Priority Underwritten
Offering and (ii) the date that is 180 days from the date of this Agreement.

 

“Initiating Holder(s)” has the meaning set forth in Section 3(a).

 

“Lock-up Period” has the meaning set forth in Section 14.

 

“Opt-Out Election” has the meaning set forth in Section 4(c).

 

“Person” means any individual or Entity.

 

“Piggyback Registration” has the meaning set forth in Section 4(a).

 

“Piggyback Violation” has the meaning set forth in Section 8(a)(ii).

 

“Prior AM RRA” has the meaning given to such term in the recitals of this
Agreement.

 

“Prior AMGP RRA” has the meaning given to such term in the recitals of this
Agreement.

 

“Priority Underwritten Offering” means the first Underwritten Offering requested
by one or more of Warburg, Yorktown, Rady and Warren pursuant to Section 3(a),
provided that the Company receives the request for such Underwritten Offering
prior to the date that is 180 days from the date of this Agreement.

 

3

--------------------------------------------------------------------------------



 

“Prospectus” has the meaning set forth in Section 6(a).

 

“Rady” means, individually or collectively, Paul M. Rady and Mockingbird
Investments, LLC.

 

“Registering Stockholder” means any Holder of Registrable Securities giving the
Company a notice pursuant to Section 3 or Section 4 hereof requesting that the
Registrable Securities owned by it be included in a proposed registration.

 

“Registrable Securities” means the Sponsor Registrable Securities and the
Employee Registrable Securities.

 

“Registration Expenses” means, except for Selling Expenses (as hereinafter
defined), all expenses incurred by the Company in effecting any registration
pursuant to this Agreement, including all registration, qualification and filing
fees, printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the expense of any special audits incident
to or required by any such registration and the reasonable fees and
disbursements of one special legal counsel to represent all of the Sponsor
Holders together.

 

“Registration Statement” has the meaning set forth in Section 6(a)(i).

 

“Registration Violation” has the meaning set forth in Section 8(a)(i).

 

“Resale Registration Statement” has the meaning set forth in Section 2(a).

 

“Rule 144” has the meaning set forth in Section 9.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the securities sold in a transaction or transactions registered on
behalf of the Holders.

 

“Shelf Registration Statement” means a registration statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Securities,
as applicable.

 

“Sponsor” means any of (a) Rady, (b) Warren, (c) Warburg and (d) Yorktown, for
so long as such Person owns Sponsor Registrable Securities.

 

“Sponsor Holder” means (a) Antero, (b) the Sponsors and (c) any transferee of
Sponsor Registrable Securities pursuant to Section 10, in each case, for so long
as such Person owns Sponsor Registrable Securities.

 

“Sponsor Registrable Securities” means all shares of Common Stock owned by a
Sponsor Holder, including any shares of Common Stock received in connection with
the Transaction, other

 

4

--------------------------------------------------------------------------------



 

than shares of Common Stock (i) Transferred by a Sponsor Holder in a transaction
in which the Sponsor Holder’s rights under this Agreement are not assigned,
(ii) Transferred pursuant to an effective registration statement under the
Securities Act, (iii) Transferred in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act (including
transactions under Rule 144, or a successor thereto, promulgated under the
Securities Act) so that all transfer restrictions and restrictive legends with
respect thereto, if any, are removed upon the consummation of such transaction
or (iv) that are eligible for resale without restriction (including any
limitation thereunder on volume or manner of sale) and without the need for
current public information pursuant to any section of Rule 144 (or any similar
provision then in effect) under the Securities Act, unless such Sponsor
Registrable Securities are held by a Sponsor Holder that beneficially owns
shares of Common Stock representing 5% or more of the aggregate voting power of
shares of Common Stock eligible to vote in the election of directors of the
Company. The Sponsor Registrable Securities are subject to the rights provided
herein until such rights terminate pursuant to the provisions thereof.

 

“Target Effective Date” has the meaning set forth in Section 2(a).

 

“Target Filing Date” has the meaning set forth in Section 2(a).

 

“Transaction” has the meaning set forth in the recitals of this Agreement.

 

“Transfer” means a disposition, sale, assignment, transfer, exchange, pledge or
the grant of a security interest or other encumbrance.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter for
reoffering to the public or an offering that is a “bought deal” with one or more
investment banks, including the Priority Underwritten Offering, if any.

 

“Violation” has the meaning set forth in Section 8(a).

 

“Warburg” means, individually or collectively, Warburg Pincus Private Equity X
O&G, L.P., Warburg Pincus X Partners, L.P., Warburg Pincus Private Equity VIII,
LP, Warburg Pincus Netherlands Private Equity VIII C.V. I, and WP-WPVIII
Investors, L.P.

 

“Warren” means, individually or collectively, Glen C. Warren, Jr. and Canton
Investment Holdings LLC.

 

“WKSI,” or a well-known seasoned issuer, has the meaning set forth in Rule 405
under the Securities Act.

 

“Yorktown” means, individually or collectively, Yorktown Energy Partners V,
L.P., Yorktown Energy Partners VI, L.P., Yorktown Energy Partners VII, L.P., and
Yorktown Energy Partners VIII, L.P.

 

5

--------------------------------------------------------------------------------



 

Section 2.                                           Shelf Registration

 

(a)                                 General. The Company shall use its
reasonable best efforts to (i) prepare and file a registration statement under
the Securities Act to permit the resale of the Registrable Securities from time
to time as permitted by Rule 415 (or any similar provision adopted by the
Commission then in effect) of the Securities Act (the “Resale Registration
Statement”) as soon as practicable, but in no event more than 30 days following
the closing of the Transaction (the “Target Filing Date”) and (ii) cause the
Resale Registration Statement to become effective no later than 60 days after
filing thereof (the “Target Effective Date”). The Company will use its
reasonable best efforts to cause the Resale Registration Statement filed
pursuant to this Section 2(a) to be continuously effective under the Securities
Act until the date on which there are no longer any Registrable Securities
outstanding. The Resale Registration Statement filed pursuant to this
Section 2(a) shall be on such appropriate registration form of the Commission as
shall be selected by the Company; provided, however, that, if the Company is
then eligible, it shall file the Resale Registration Statement on Form S-3 and,
if the Company is a WKSI, such Resale Registration Statement shall be an
Automatic Shelf Registration Statement. The Resale Registration Statement when
declared effective (including the documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (and, in the case of any
prospectus contained in the Resale Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that the Resale Registration Statement becomes effective, but in any
event within three Business Days of such date, the Company shall provide the
Holders with written notice (including electronic notice) of the effectiveness
of the Resale Registration Statement. Except as set forth in Section 3, the
Company shall not be obligated to have more than one effective Resale
Registration Statement at any given time pursuant to this Section 2(a).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to file or cause the Resale
Registration Statement filed pursuant to Section 2(a) to become effective:

 

(i)                                     during the period starting with the date
30 days prior to its good faith estimate of the date of filing of, and ending on
a date 60 days after the effective date of, a Company-initiated registration for
the offer and sale of Common Stock, or securities convertible into Common Stock
for cash (in each case other than a registration relating solely to the sale of
securities to employees of Antero or the Company pursuant to a stock option,
stock purchase or similar plan or to a Commission Rule 145 transaction),
provided that the Company is actively employing in good faith all reasonable
best efforts to cause such registration statement to become effective; or

 

(ii)                                  if the Company furnishes to such Holders a
certificate signed by the President of the Company stating that in the good
faith judgment of the board of directors of the Company it would be materially
detrimental to the Company and its equity holders for the Resale Registration
Statement to be filed at the time filing would be required and it is therefore
essential to defer the filing of the Resale Registration Statement, provided,
however, that the Company shall

 

6

--------------------------------------------------------------------------------



 

have the right to defer such filing and effectiveness for a period of not more
than sixty 60 days after the Target Filing Date and Target Effective Date,
respectively.

 

(c)                                  The Company may, upon written notice
(including electronic notice) to any Holder whose Registrable Securities are
included in the Resale Registration Statement, suspend such Holder’s use of any
prospectus which is a part of the Resale Registration Statement (in which event
the Holder shall discontinue sales of the Registrable Securities pursuant to the
Resale Registration Statement but may settle any previously made sales of
Registrable Securities) if (i) the Company determines that it would be required
to make disclosure of material information in the Resale Registration
Statement that the Company has a bona fide business purpose for preserving as
confidential or (ii) the Company has experienced some other material non-public
event, the disclosure of which at such time, in the good faith judgment of the
Company, would adversely affect the Company; provided, however, that in no event
shall the Holders be suspended from selling Registrable Securities pursuant to
the Resale Registration Statement for a period that exceeds 60 days; and
provided further that the Company shall not suspend the Resale Registration
Statement in this manner more than twice in any 12 month period. Upon disclosure
of such information or the termination of the condition described above, the
Company shall provide prompt notice to the Holders whose Registrable Securities
are included in the Resale Registration Statement, and shall promptly terminate
any suspension of sales it has put into effect and shall take such other
reasonable actions to permit registered sales of Registrable Securities pursuant
to the Resale Registration Statement.

 

Section 3.                                           Demand Registration Rights

 

(a)                                 General.  Upon the Company’s receipt of a
written request from any Sponsor Holder owning three percent 3% or more of the
issued and outstanding shares of Common Stock to dispose of such Sponsor
Holder’s Sponsor Registrable Securities pursuant to an Underwritten Offering
(the sender(s) of such request or any similar request pursuant to this Agreement
shall be known as the “Initiating Holder(s)”), the Company (together with all
Sponsor Holders proposing to distribute their securities through such
underwriting pursuant to Section 3(c)) shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Initiating Holders. Notwithstanding the foregoing,
(i) Antero hereby agrees not to submit a request for an Underwritten Offering
pursuant this Section 3(a) during the Initial Period, and that the Company shall
have no obligation to facilitate or participate in any Underwritten Offering
requested by Antero during the Initial Period, and (ii) the Company shall have
no obligation to facilitate or participate in such Underwritten Offering,
including entering into any underwriting agreement:

 

(i)                                     during the period starting with the date
30 days prior to its good faith estimate of the date of filing of, and ending on
a date 60 days after the effective date of, a Company-initiated registration
(other than a registration relating solely to the sale of securities to
employees of Antero or the Company pursuant to a stock option, stock purchase or
similar plan or to a Commission Rule 145 transaction), provided that the Company
is actively employing in good faith all reasonable best efforts to cause such
registration statement to become effective; or

 

(ii)                                  where the anticipated aggregate offering
price of all securities included in such offering is equal to or less than
$50,000,000.

 

7

--------------------------------------------------------------------------------



 

In addition, if the Company furnishes to such Sponsor Holders a certificate
signed by the President of the Company stating that (A) the board of directors
of the Company has determined that the Company would be required to make
disclosure of material information as a result of the Underwritten Offering that
the Company has a bona fide business purpose for preserving as confidential or
(B) the Company has experienced some other material non-public event, the
disclosure of which at such time, in the good faith judgment of the board of
directors of the Company, would adversely affect the Company, then the Company
shall have the right to defer such offering for a period of not more than 60
days after receipt of the request of the Initiating Holder(s), provided,
however, that the Company shall not defer its obligation in this manner more
than twice in any 12 month period.

 

(b)                                 If, in connection with an Underwritten
Offering pursuant to Section 3(a), the Initiating Holder(s) request that the
Company file a registration statement with respect to such Underwritten
Offering, then the Company shall, subject to the limitations of
Section 3(a) and  3(d), use its reasonable best efforts to (i) prepare and file
a registration statement under the Securities Act to permit the resale of all
Sponsor Registrable Securities that the Sponsor Holders request to be registered
in connection with such Underwritten Offering as soon as practicable, but in no
event more than 30 days following the date on which the Initiating
Holder(s) made the request (such 30-day period, the “Filing Period”) and
(ii) cause such registration statement to become effective no later than 60 days
after filing thereof (such 60-day period, the “Effectiveness Period”); provided,
however, that if the Company furnishes to such Sponsor Holders a certificate
signed by the President of the Company stating that (A) the board of directors
of the Company has determined that the Company would be required to make
disclosure of material information as a result of the filing or effectiveness of
such registration statement that the Company has a bona fide business purpose
for preserving as confidential or (B) the Company has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the board of directors of the Company, would adversely affect
the Company, then the Company shall have the right to extend the Filing Period
or the Effectiveness Period by up to 60 days;  provided, further, that the
Company shall not defer its obligation in this manner more than twice in any 12
month period. Notwithstanding anything to the contrary in this Agreement, the
Initiating Sponsor Holders may require that the Company register the sale of
such Sponsor Registrable Securities on an appropriate form, including a Shelf
Registration Statement (so long as the Company is eligible to use Form S-3),
and, if the Company is a WKSI, an Automatic Shelf Registration Statement.

 

(c)                                  Subject to the limitation of Section 3(a),
promptly upon receipt of a request from an Initiating Holder (but in no event
more than two Business Days thereafter) for any Underwritten Offering pursuant
to Section 3(a), the Company shall deliver a notice to each other Sponsor
Holder, offering each such Sponsor Holder the opportunity to include in such
Underwritten Offering that number of Sponsor Registrable Securities as each such
Sponsor Holder may request in writing. Subject to Section 3(d), the Company
shall include in the Underwritten Offering all such Sponsor Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within three (3) Business Days after the date that notice has
been delivered to such Sponsor Holders; provided, however, that the Company
shall have no obligation to deliver any such notice or provide any such
opportunity to Antero with respect to the Priority Underwritten Offering, if
any, and Antero hereby agrees that it shall have no right to participate in the
Priority Underwritten Offering, if any.

 

8

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding any other provision of this
Section 3, if the underwriter advises the Initiating Holder(s) in the case of an
Underwritten Offering pursuant to Section 3(a) in writing that in its reasonable
and good faith opinion the number of shares of Common Stock proposed to be
included in the Underwritten Offering exceeds the number of shares of Common
Stock that can be sold in such Underwritten Offering or the number of shares of
Common Stock proposed to be included in such Underwritten Offering would
adversely affect the price per share of Common Stock proposed to be sold in such
Underwritten Offering (an “Adverse Effect”), the Initiating Holders shall so
advise all Holders of Sponsor Registrable Securities that would otherwise be
underwritten pursuant to the Underwritten Offering, and the number of Sponsor
Registrable Securities that may be included in the registration if so required
pursuant to Section 3(b), and the Underwritten Offering shall be allocated as
set forth in this Section 3(d). For Underwritten Offerings requested by the
Initiating Holders pursuant to Section 3(a) (other than the Priority
Underwritten Offering, if any), the Sponsor Registrable Securities that may be
included shall be allocated first to the Common Stock requested to be included
by the Initiating Holders and then the shares of Common Stock requested to be
included by other Sponsor Holders, with such shares of Common Stock allocated
among such other Sponsor Holders in proportion, as nearly as practicable, to the
respective amounts of Sponsor Registrable Securities held by such other Sponsor
Holders at the time of the request made by the Initiating Holder(s); provided,
however, that with respect to the Priority Underwritten Offering, if any, the
Sponsor Registrable Securities that may be included shall be allocated among
Warburg, Yorktown, Rady and Warren, as applicable, in proportion, as nearly as
practicable, to the respective amounts of Sponsor Registrable Securities held by
each of Warburg, Yorktown, Rady and Warren at the time of the request for the
Priority Underwritten Offering.

 

(e)                                  The Company shall not be obligated to take
any action to effect any Underwritten Offering after it has effected ten such
Underwritten Offerings or within six (6) months of an Underwritten Offering.

 

(f)                                   At any time prior to the launch of an
Underwritten Offering, the Initiating Holders may withdraw their Underwritten
Offering request, without obligation or liability to the Company or the
Company’s other stockholders. A withdrawn Underwritten Offering request shall
count as one of the permitted Underwritten Offerings pursuant to
Section 3(e) unless (i) the Initiating Holders pay all incremental Registration
Expenses incurred in connection with such withdrawn offering, (ii) after the
Initiating Holder makes the Underwritten Offering request, there occurs an event
or series of related events that has a material adverse effect on the business,
assets, condition (financial or otherwise) or results of operations of the
Company or material adverse information regarding the Company is disclosed that
was not known by the Initiating Holders at the time the Underwritten Offering
request was made, or (iii) the Company has not complied in all material respects
with its obligations hereunder required to have been taken prior to such
withdrawal.

 

(g)                                  Any Holder of Sponsor Registrable
Securities may elect to withdraw all or any portion of its Registrable
Securities included in an Underwritten Offering, provided, however, that such
withdrawal must be made at a time prior to the time of pricing of such
Underwritten Offering. If by the withdrawal of such Sponsor Registrable
Securities a greater number of Sponsor Registrable Securities held by other
Sponsor Holders may be included in such registration up to the maximum of any
limitation imposed by the underwriters, then the Company shall offer to all
Sponsor Holders who have included Sponsor Registrable Securities in the
registration the right to

 

9

--------------------------------------------------------------------------------



 

include additional Sponsor Registrable Securities in the same proportion used in
determining the underwriter limitation in this Section 3(f). If the underwriter
has not limited the number of Sponsor Registrable Securities to be underwritten,
the Company may include securities for its own account if the underwriter so
agrees and if the number of Sponsor Registrable Securities which would otherwise
have been included in such registration and underwriting will not thereby be
limited.

 

Section 4.              Piggyback Registrations

 

(a)           General. If, at any time or from time to time after the date
hereof, the Company shall determine to register the sale of any of its
securities or conduct an offering of registered securities for its own account
in connection with an Underwritten Offering of its securities to the general
public for cash on a form which would permit the registration or offering of
Sponsor Registrable Securities (including, for the avoidance of doubt, pursuant
to the Resale Shelf Registration Statement) (a “Piggyback Registration”), the
Company will:

 

(i)            promptly give to each Sponsor Holder written notice thereof;
provided, however, that the Company shall not be required to offer such
opportunity to such Sponsor Holders if the Company has been advised by the
underwriter that the inclusion of any Sponsor Registrable Securities for sale
for the benefit of such Sponsor Holders will have an Adverse Effect;

 

(ii)           include in such registration or offering such number of Sponsor
Registrable Securities specified in a written request or requests made within
ten days after mailing or personal delivery of such written notice from the
Company, by any Sponsor Holders (except that (A) if the underwriter determines
that marketing factors require a shorter time period and so inform each Sponsor
Holder in the applicable written notice, such written request or requests must
be made within five days and (B) in the case of an “overnight” offering or a
“bought deal,” such written request or requests must be made within one Business
Day, except as set forth in Section 4(b));

 

provided, however, that the Company may withdraw any registration statement
described in this Section 4 (other than the Resale Registration Statement) at
any time before it becomes effective, or postpone or terminate any such
Underwritten Offering described in this Section 4, without obligation or
liability to any Sponsor Holder.

 

(b)           Underwriting. The right of any Sponsor Holder to registration
pursuant to this Section 4 shall be conditioned upon such Sponsor Holder’s
participation in the underwriting and the inclusion of such Sponsor Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Sponsor Holders proposing to distribute their Sponsor Registrable Securities
through such underwriting shall (together with the Company) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company; provided, however, that no
Sponsor Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Sponsor Holder’s authority to enter into
such underwriting agreement and to sell Common Stock, its ownership of the
Common Stock being registered on such Sponsor Holder’s behalf, its intended
method of distribution, its compliance with the Securities Act, the absence of
any market manipulation by the Sponsor Holder, the valid security entitlements
of the purchasers and any other representations required by law. Notwithstanding
any other provision of this Section 4, if the underwriter advises the Company

 

10

--------------------------------------------------------------------------------



 

in writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposes to be included in the Underwritten Offering exceeds the
number of shares of Common Stock that can be sold in such Underwritten Offering
or the number of shares of Common Stock proposes to be included in such
Underwritten Offering would adversely affect the price per share of Common Stock
proposes to be sold in such Underwritten Offering, then in the case of any such
registration or Underwritten Offering pursuant to this Section 4, the Company
shall include in such registration or Underwritten Offering the number of
Sponsor Registrable Securities that such underwriter advises the Company can be
sold without having such Adverse Effect, with such number to be allocated
(i) first to the Company, and (ii) second, and if any, the number of included
Sponsor Registrable Securities that, in the opinion of such underwriter, can be
sold without having such Adverse Effect, with such number to be allocated pro
rata among the Sponsor Holders that have requested to participate in such
offering based on the relative number of Sponsor Registrable Securities then
held by each such Sponsor Holder (provided that any securities thereby allocated
to a Sponsor Holder that exceed such Sponsor Holder’s request shall be
reallocated among the remaining requesting Sponsor Holders in like manner).

 

If any Sponsor Holder disapproves of the terms of any such underwriting, the
Sponsor Holder may elect to withdraw therefrom by written notice to the Company
and the underwriter. If by the withdrawal of such Sponsor Registrable Securities
a greater number of Sponsor Registrable Securities held by other Sponsor Holders
may be included in such registration or Underwritten Offering (up to the maximum
of any limitation imposed by the underwriters), then the Company shall offer to
all Sponsor Holders who have included Sponsor Registrable Securities in the
registration the right to include additional Sponsor Registrable Securities in
the same proportion used in determining the underwriter limitation in this
Section 4(b).

 

(c)           Opt-Out Election. At any time, a Sponsor Holder may make a written
election to no longer receive any notice or information regarding a Piggyback
Registration (an “Opt-Out Election”). Following receipt of such Opt-Out
Election, the Company shall not be required to, and shall not, deliver any such
notice or information to such Sponsor Holder from the date of such Opt-Out
Election. An Opt-Out Election may state a date on which it expires or, if no
such date is specified, shall remain in effect indefinitely. A Sponsor Holder
who previously has given the Company an Opt-Out Election may revoke such
election at any time, and there shall be no limit on the ability of a Sponsor
Holder to issue and revoke subsequent Opt-Out Elections.

 

Section 5.              Selection of Counsel; Registration Expenses; Selling
Expenses

 

(a)           The Sponsor Holders of a majority of the Sponsor Registrable
Securities included in any offering pursuant to Section 3 or 4 hereof shall have
the right to designate one legal counsel to represent all of the Sponsor Holders
in connection therewith.

 

(b)           All Registration Expenses incurred in connection with any
registration, filing, qualification or compliance pursuant to Sections 2, 3 and
4, including the fees and expenses of the legal counsel referred to in
Section 5(a), shall be borne by the Company. All Selling Expenses relating to
each sale of securities registered by the Sponsor Holders shall be borne by the
holders of such securities pro rata on the basis of the number of shares so
sold.

 

11

--------------------------------------------------------------------------------



 

Section 6.              Further Obligations

 

(a)           In connection with any registration of the sale of Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
consult with each Holder whose Registrable Securities are to be included in any
such registration, including, in the case of an Underwritten Offering pursuant
Section 3 or 4, with respect to the form of underwriting agreement, if any (and
shall provide to such Sponsor Holders the form of such underwriting agreement
prior to the Company’s execution thereof) and shall provide to such Holders and
their representatives such other documents (including correspondence with the
Commission with respect to the registration statement and the related securities
offering) as such Holders shall reasonably request in connection with their
participation in such registration. The Company will furnish each Holder whose
Registrable Securities are registered thereunder and each underwriter
participating in an Underwritten Offering pursuant to Section 3, if any, with a
copy of the registration statement and all amendments thereto and will supply
each such Holder and each underwriter participating in an Underwritten Offering
pursuant to Section 3, if any, with seven copies of any prospectus forming a
part of such registration statement (including a preliminary prospectus and all
amendments and supplements thereto, the “Prospectus”), in such quantities as may
be reasonably requested for the purposes of the proposed sale or distribution
covered by such registration. In the event that the Company prepares and files
with the Commission a registration statement on any appropriate form under the
Securities Act (a “Registration Statement”) providing for the sale of
Registrable Securities held by any Holder pursuant to its obligations under this
Agreement, the Company will:

 

(i)            with respect to any Registration Statement filed pursuant to
Section 3, prepare and file with the Commission such Registration Statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such Registration Statement to become effective and, upon the request of
the Holders of a majority of the Registrable Securities registered thereunder,
keep such Registration Statement effective for up 120 days or until the
participating Holder or Holders have completed the distribution described in
such Registration Statement;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement as may be necessary to
keep such Registration Statement effective; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition by the participating
Holder or Holders thereof set forth in such Registration Statement or supplement
to such Prospectus;

 

(iii)          promptly notify the Registering Stockholders and the managing
underwriters, if any, (A) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any request by the Commission or any state securities commission for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (C) of the issuance by the Commission or any state
securities commission of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any of the Registrable Securities

 

12

--------------------------------------------------------------------------------



 

for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, and (E) of the existence of any fact which results in a
Registration Statement, a Prospectus or any document incorporated therein by
reference containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

(iv)          use reasonable best efforts to promptly obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement;

 

(v)           if requested by the managing underwriters or a Registering
Stockholder, promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters or the Registering
Stockholders holding a majority of the Registrable Securities being sold by the
Registering Stockholders agree should be included therein relating to the sale
of such Registrable Securities, including without limitation information with
respect to the amount of Registrable Securities being sold by the Holders, the
purchase price being paid therefor and with respect to any other terms of the
offering of the Registrable Securities to be sold in such offering; and make all
required filings of such Prospectus supplement or post-effective amendment as
soon as notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment;

 

(vi)          furnish to such Registering Stockholders and each managing
underwriter participating in an Underwritten Offering, if any, at least one
signed copy of the Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference) (provided, however, that any such document made available by the
Company through EDGAR shall be deemed so furnished);

 

(vii)         deliver to such Registering Stockholders and the underwriters, if
any, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such persons or entities may
reasonably request;

 

(viii)        prior to any public offering of Registrable Securities, register
or qualify or cooperate with the Registering Stockholders, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Registering Stockholder requests in writing and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction where it is not then so required to be qualified
or to take any action which would subject it to general service of process or
taxation in any such jurisdiction where it is not then so subject;

 

(ix)          cooperate with the Registering Stockholders and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to such
Registration Statement and not bearing any restrictive legends, and enable such
Registrable Securities to be in such denominations and registered in such names
as the Registering Stockholders or managing underwriters participating

 

13

--------------------------------------------------------------------------------



 

in an Underwritten Offering, if any, may request at least one Business Day prior
to any sale of Registrable Securities;

 

(x)           if any fact described in subparagraph (iii)(E) above exists,
promptly prepare and file with the Commission a supplement or post-effective
amendment to the applicable Registration Statement or the related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

 

(xi)          cause all Registrable Securities covered by the Registration
Statement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed;

 

(xii)         provide a CUSIP number for all Registrable Securities included in
such Registration Statement, not later than the effective date of the applicable
Registration Statement;

 

(xiii)        with respect to any Underwritten Offering pursuant to Section 3,
enter into such agreements (including underwriting and lock-up agreements in
customary form reasonably satisfactory to the Company, provided that the period
of any such lock-up agreement shall not exceed 90 days) and take all such other
customary actions in connection therewith as the Sponsor Holders or the managing
underwriter of such Underwritten Offering reasonably requests in order to
expedite or facilitate the disposition of such Registrable Securities, including
customary participation of management and making appropriate officers of the
Company available to participate in road shows and other customary marketing
activities; and

 

(xiv)        make available for inspection by the Holders whose Registrable
Securities are being sold pursuant to such Registration Statement, any
underwriter participating in an Underwritten Offering, and any attorney or
accountant retained by such Holder or underwriter, all financial and other
records and any pertinent corporate documents and properties of the Company
reasonably requested by such Holder, underwriter, attorney or accountant in
connection with such Registration Statement; provided, however, that any
records, information or documents that are designated by the Company in writing
as confidential shall be kept confidential by such persons or entities unless
disclosure of such records, information or documents is required by court or
administrative order.

 

(b)           Each Holder agrees that, upon receipt of any notice from the
Company of the happening of an event of the kind described in
Section 6(a)(iii)(B) through Section 6(a)(iii)(E), such Holder will immediately
discontinue disposition of Registrable Securities pursuant to a Shelf
Registration Statement or an Automatic Shelf Registration Statement until such
stop order is vacated or such Holder receives a copy of the supplemented or
amended Prospectus. If so directed by the Company, each Holder will deliver to
the Company (at the reasonable expense of the Company) all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities at the time of receipt of
such notice.

 

14

--------------------------------------------------------------------------------



 

Section 7.              Further Information Furnished by Holders

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2 through 6 that the Holders shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them, and the intended method of disposition of such securities as shall be
required to effect the registration of the sale of their Registrable Securities.

 

Section 8.              Indemnification

 

(a)           (i) In the event any Registrable Securities are included in a
Registration Statement under Section 2, 3 or 4, the Company will indemnify and
hold harmless each Holder, each of the officers, directors, partners and agents
of each Holder, any underwriter (as defined in the Securities Act) or broker for
such Holder and each Person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or Exchange Act, against any losses,
claims, actions, damages or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Registration Violation”):
any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
any violation or alleged violation by the Company or any officer, director,
employee, advisor or Affiliate thereof of the Securities Act, the Exchange Act,
any state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities law, and the Company
will reimburse each such Holder, officer, director, partner or agent,
underwriter, broker or controlling Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, conditioned, delayed or denied), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Registration
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder or underwriter.

 

(ii)           In the event of an offering effected through a Piggyback
Registration pursuant to Section 4(a), the Company will indemnify and hold
harmless each of the officers, directors, partners and agents of the
Participating Holders, any underwriter (as defined in the Securities Act) for
the Participating Holders and each Person, if any, who controls the
Participating Holders or such underwriter within the meaning of the Securities
Act or Exchange Act, against any losses, claims, damages, actions or liabilities
(joint or several) to which they may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Piggyback Violation” and, together with any Registration
Violations, a “Violation”): any untrue statement or alleged

 

15

--------------------------------------------------------------------------------



 

untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, any offering memorandum, or similar
marketing document; the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading; or any violation or alleged violation by the Company or any
officer, director, employee, advisor or Affiliate thereof of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law, and the
Company will reimburse the Participating Holder and each such officer, director,
partner or agent, underwriter or controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 8(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned, delayed or denied), nor shall
the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Piggyback Violation which occurs in reliance upon and in conformity with written
information furnished by any Holder or any underwriter expressly for use in
connection with the sale of Common Stock by the Company in such Piggyback
Registration.

 

(b)           To the extent permitted by law, each Holder will, if Registrable
Securities held by such Person are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify and hold
harmless the Company, each of its directors and officers, each legal counsel and
independent accountant of the Company, each Person, if any, who controls the
Company within the meaning of the Securities Act, each underwriter (within the
meaning of the Securities Act) of the Company’s securities covered by such a
registration statement, any Person who controls such underwriter, and any other
Holder selling securities in such registration statement and each of its
directors, officers, partners or agents or any Person who controls such Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
the Company or any such underwriter, other Holder, director, officer, partner or
agent or controlling Person may became subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration, and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such underwriter, other Holder,
officer, director, partner or agent or controlling Person in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this
Section 8(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld,
conditioned, delayed or denied); and provided, further that in no event shall
any indemnity under this Section 8(b) exceed the net proceeds from the offering
received by such Holder.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 8, notify

 

16

--------------------------------------------------------------------------------



 

the indemnifying party in writing of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if the indemnified party shall have been advised by
counsel that representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure of any indemnified
party to notify an indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of liability to the indemnified
party under this Section 8 only to the extent that such failure to give notice
shall materially prejudice the indemnifying party in the defense of any such
claim or any such litigation, but the omission so to notify the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 8.

 

(d)           If the indemnification provided for in this Section 8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that in no event shall any contribution by a Holder hereunder
exceed the net proceeds from the offering received by such Holder.

 

(e)           The obligations of the Company and the Holders under this
Section 8 shall survive completion of any offering of Registrable Securities
pursuant to a registration statement.

 

(f)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with any registration provided for under Section 3
and 4 are in conflict with the foregoing provisions of this Section 8, the
provisions in such underwriting agreement shall control.

 

Section 9.              Rule 144 Reporting

 

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company agrees
to use reasonable best efforts to:

 

17

--------------------------------------------------------------------------------



 

(a)           make and keep public information available (as those terms are
understood and defined in Rule 144) at all times after the date hereof;

 

(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

 

(c)           furnish to any Holder, forthwith upon request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company (provided, however, that any such report or document
described in this subsection (ii) made available by the Company through EDGAR
shall be deemed so furnished), and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the
Commission which permits the selling of any such securities without registration
or pursuant to such form.

 

Section 10.            Assignment of Rights

 

For so long as this Agreement is in effect, the rights to cause the Company to
register Registrable Securities pursuant to Section 2, 3 or 4 may only be
assigned by a Holder to (i) an Affiliate of such Holder or (ii) any assignee
that, together with its Affiliates, will hold 3% or more of the issued and
outstanding shares of Common Stock after giving effect to such assignment;
provided, that in the case of clauses (i) and (ii) hereof, such assignee agrees
in writing to be subject to the terms and conditions of this Agreement. Subject
to the foregoing, any assignment pursuant to this Section 10 shall be
conditioned upon prior written notice to the Company identifying the name and
address of the assignee and any other material information as to the identity of
such assignee as may be reasonably requested and upon the agreement of such
assignee to be bound by the terms of this Agreement. Notwithstanding anything to
the contrary contained in this Section 10, any Holder may elect to transfer all
or a portion of its Registrable Securities to any third party without assigning
its rights hereunder with respect thereto; provided, however, that in any such
event all rights under this Agreement with respect to the Registrable Securities
so transferred shall cease and terminate. References to a Party in this
Agreement shall be deemed to include any such transferee or assignee permitted
by this Section 10.

 

Section 11.            Amendment of Registration Rights

 

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holders of
at least a majority of the Registrable Securities; provided, however, that any
amendment that has an adverse effect on the rights of, or imposes additional
obligations on, (i) any Sponsor Holder (other than Antero) shall require the
written consent of such Sponsor Holder, (ii) the Employee Holders shall require
the written consent of an Employee Holder Representative and (iii) Antero or its
Affiliates shall require the written consent of at least 50% of the Registrable
Securities held by Antero. Any amendment or waiver effected in accordance with
this Section 11 shall be binding upon each Holder and the Company.

 

18

--------------------------------------------------------------------------------



 

Section 12.            Expiration, Termination and Delay of Registration

 

(a)           A Holder’s registration rights will expire at such time that such
Holder no longer owns any Registrable Securities.

 

(b)           The Company shall have no further obligations pursuant to this
Agreement at such time as no Registrable Securities are outstanding after their
original issuance; provided, however, that the Company’s obligations under
Sections 8 and 15 (and any related definitions) shall remain in full force and
effect following such time.

 

(c)           No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.

 

Section 13.            Limitations on Subsequent Registration Rights

 

From and after the date hereof, the Company may not, without the prior written
consent of the Holders, enter into any agreement with any holder or prospective
holder of any securities of the Company which provides such holder or
prospective holder of securities of the Company information or registration
rights that are inconsistent in any material respect with, superior to or in any
way violates or subordinates the rights granted to the Sponsor Holders hereby.

 

Section 14.            “Market Stand-off” Agreement

 

With respect to any offering undertaken pursuant to Section 3 or 4, each Sponsor
Holder hereby agrees that, for so long as such Sponsor Holder owns 3% or more of
the issued and outstanding shares of Common Stock, it will not, to the extent
requested by the Company and an underwriter of securities of the Company, sell
or otherwise transfer or dispose of any Registrable Securities, except
securities included in such registration, during a period (the “Lock-up Period”)
designated by the Company (which period shall not exceed 90 days) and commencing
on the date of a prospectus or prospectus supplement filed with the Commission
with respect to the pricing of such offering, and it will enter into agreements
with the managing underwriters, if any, in connection with any such sale to give
effect to the foregoing; provided, however, that (i) the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction imposed by the managing underwriters on the Company or the officers,
directors or any other Affiliate of the Company on whom a restriction is imposed
(for the avoidance of doubt, if the Company or any of its officers or directors
are not subject to such a restriction, the duration of the “shortest
restriction” referred to above would be deemed to be zero days) and (ii) all
other Persons with registration rights (whether or not pursuant to this
Agreement) owning 3% or more of the issued and outstanding shares of Common
Stock must enter into similar agreements. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to the
Registrable Securities of each Sponsor Holder (and the shares or securities of
every other Person subject to the foregoing restriction) until the end of such
Lock-up Period.

 

Section 15.            Miscellaneous

 

(a)           Notices. All notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been duly
given and received when delivered by

 

19

--------------------------------------------------------------------------------



 

overnight courier or hand delivery, when sent by telecopy, or five days after
mailing if sent by registered or certified mail (return receipt requested)
postage prepaid, to the Parties at the following addresses (or at such other
address for any Party as shall be specified by like notices, provided, however,
that notices of a change of address shall be effective only upon receipt
thereof).

 

If to the Company, at:

 

1615 Wynkoop Street
Denver, Colorado 80202
Attention: President

 

If to any Holder of Registrable Securities, to such Person’s address as set
forth on the records of the Company.

 

(b)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(c)           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(d)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 

(e)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(f)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company with
respect to Registrable Securities. This Agreement supersedes all prior written
or oral agreements and understandings between the parties with respect to such
subject matter.

 

(g)           Securities Held by the Company or its Subsidiaries. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder,

 

20

--------------------------------------------------------------------------------



 

Registrable Securities held by the Company or its subsidiaries shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

(h)           Termination. This Agreement shall terminate when no Registrable
Securities remain outstanding; provided, however, that Sections 5 and 8 shall
survive any termination hereof.

 

(i)            Specific Performance. The parties hereto recognize and agree that
money damages may be insufficient to compensate the Holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

 

[Signature pages follow]

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

 

ANTERO MIDSTREAM CORPORATION

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

WARBURG PINCUS PRIVATE EQUITY X O&G, L.P.

 

 

 

By:

Warburg Pincus X, L.P., its general partner

 

 

 

 

By:

Warburg Pincus X GP L.P., its general partner

 

 

 

 

By:

WPP GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus Partners, L.P., its managing member

 

 

 

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Partner

 

 

 

 

 

WARBURG PINCUS X PARTNERS, L.P.

 

 

 

By:

Warburg Pincus X, L.P., its general partner

 

 

 

 

By:

Warburg Pincus X GP L.P., its general partner

 

 

 

 

By:

WPP GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus Partners, L.P., its managing member

 

 

 

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Partner

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

WARBURG PINCUS PRIVATE EQUITY VIII, LP

 

 

 

By:

Warburg Pincus Partners L.P., its general partner

 

 

 

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Partner

 

 

 

 

 

WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII C.V. I

 

 

 

By:

Warburg Pincus Partners L.P., its general partner

 

 

 

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Partner

 

 

 

 

 

WP-WPVIII INVESTORS, L.P.

 

 

 

By:

WP-WPVIII Investors GP L.P., its general partner

 

 

 

 

By:

WPP GP LLC, its Company

 

 

 

 

By:

Warburg Pincus Partners, L.P., its managing member

 

 

 

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

 

 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Steven Glenn

 

Name:

Steven Glenn

 

Title:

Partner

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

YORKTOWN ENERGY PARTNERS V, L.P.

 

 

 

 

By:

Yorktown V Company LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VI, L.P.

 

 

 

By:

Yorktown VI Company LP, its general partner

 

 

 

 

By:

Yorktown VI Associates LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VII, L.P.

 

 

 

By:

Yorktown VII Company LP, its general partner

 

 

 

 

By:

Yorktown VII Associates LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

 

 

 

 

YORKTOWN ENERGY PARTNERS VIII, L.P.

 

 

 

By:

Yorktown VIII Company LP, its general partner

 

 

 

 

By:

Yorktown VIII Associates LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

 

 

 

 

ARKROSE SUBSIDIARY HOLDINGS LLC

 

 

 

 

By:

Antero Resources Corporation, its sole member

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

/s/ Glen C. Warren, Jr.

 

Glen C. Warren, Jr.

 

 

 

 

 

CANTON INVESTMENT HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ Glen C. Warren, Jr.

 

Name:

Glen C. Warren, Jr.

 

Title:

Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

/s/ Paul M. Rady

 

Paul M. Rady

 

 

 

 

 

MOCKINGBIRD INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ Paul M. Rady

 

Name:

Paul M. Rady

 

Title:

Manager

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

THE EMPLOYEE HOLDERS NAMED IN SCHEDULE I HERETO, ACTING SEVERALLY

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Attorney-in-Fact

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

Schedule I

 

Employee Holders

 

·                  Alvyn A. Schopp

·                  Kevin J. Kilstrom

·                  Mike Kennedy

·                  Yvette Schultz

·                  Brendan Krueger

·                  Dave Cannelongo

·                  Bob Krcek

·                  Phil Yoo

·                  Aaron Merrick

·                  Brian Guarneros

·                  Troy Roach

·                  John Giannaula

·                  Justin Agnew

·                  Tom Waltz

·                  Chris Hummel

·                  Jeremy Gramling

·                  Clayton Brown

·                  Tim Hlavin

·                  Pat Murray

·                  Nate Bennett

·                  Kate Godowski

·                  Andrew C. Brugger

·                  Conrad R. Baston

 

--------------------------------------------------------------------------------